—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered December 22, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review the majority of his present challenges to remarks made by the prosecutor during her opening statement and summation inasmuch as the defense counsel either failed to object or voiced only general objections to the comments (see, CPL 470.05 [2]; People v Dien, 77 NY2d 885; People v Fleming, 70 NY2d 947). To the limited extent that certain remarks have been preserved for appellate review, they did not deprive the defendant of a fair trial.
Contrary to the defendant’s assertion, the prosecutor’s opening statement did not imply that the defendant had a propensity to sell drugs or that he made it a practice to engage in drug sales. Moreover, the prosecutor’s suggestion during summation of a possible explanation for the failure to recover the prerecorded money from the defendant at the time of his arrest was premised upon the trial testimony of two police witnesses. Accordingly, under the facts of this case, the suggestion was based on an inference drawn from testimony in the record and was responsive to the defense summation (see, People v Smalls, 220 AD2d 211; People v Stith, 215 AD2d 789). Addition*670ally, in view of the trial court’s contemporaneous and subsequent instructions to the jury, the defendant was not unfairly prejudiced by the remarks (see, People v Jones, 213 AD2d 250; People v Johnson, 207 AD2d 743).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.